DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/29/20, which is entered.

Drawings
The replacement drawings were received on 10/29/20.  These drawings are acceptable.
Specification
Applicant’s amendment filed 10/29/20, with respect to an objection to the specification has been fully considered and is persuasive.  The objection of 9/30/20 has been withdrawn. 

Claim Objections
Applicant’s amendment filed 10/29/20, with respect to an objection to claim 8 has been fully considered and is persuasive.  The objection of 9/30/20 has been withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 as amended has the limitation “circulating oil through the inverter” which is not found in the application as filed and is therefore new matter. Only coolant is disclosed as being circulated through the inverter according to paragraph [0034] of the specification, and in other places. Claims 15 and 16 are rejected for depending from rejected claim 13. 

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendments, see page 10, filed 10/29/20, with respect to the rejection of claims 10 and 13 – 17 under 112b have been fully considered and are persuasive.  The rejection of 9/30/20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al (US 8,753,762 B2) (hereinafter “Major”) in view of Park et al (US 8,689,741 B2) (hereinafter “Park ‘741”), further in view of Tokozakura et al. (US .
Regarding claim 13, Major discloses a method of heating a passenger cabin with waste heat (Mode 1, Fig. 2) comprising: operating an inverter (128) and an electric machine (traction motor 132) to generate heat (col. 4 lines 14 – 16); circulating coolant through the inverter (128) to transfer heat from the inverter to the coolant (col. 3 lines 3 – 12); boosting a temperature of the coolant with the heat generated by the electric machine (“boosting” is construed as heating, col 3 lines 3 – 12); and circulating the coolant to a heater core (120, see coolant loops 104 and 106 in Fig. 1, col. 4 lines 25 – 31). Major does not explicitly disclose circulating oil through the inverter and the electric machine to transfer the heat to the oil; boosting the temperature is done via an oil-to-coolant heat exchanger that transfers thermal energy between the coolant and the oil; heating an airstream bound for a passenger cabin by circulating the airstream through the heater core; receiving an air-temperature signal from a temperature sensor located downstream of the heater core, the air-temperature signal being indicative of a temperature of the airstream exiting the heater core; and further heating the airstream with an electric heater that is positioned downstream of the heater core when the air-temperature signal indicates a temperature that is less than a requested temperature.
Park ‘741 teaches boosting the temperature is done via an oil-to-coolant heat exchanger (140) that transfers thermal energy between the coolant and the oil (col. 8 
Tokozakura teaches circulating oil through the inverter (21) and the electric machine (MG1, MG2, Fig. 2) to transfer the heat to the oil (by cooling the inverter and motors, paragraphs [0057] – [0058]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Major by adding circulating oil through the inverter and electric machines as taught by Tokozakura in order to carry away additional waste heat that might otherwise damage the inverter and electric machines. Tokozakura does not explicitly teach heating an airstream bound for a passenger cabin by circulating the airstream through the heater core; receiving an air-temperature signal from a temperature sensor located downstream of the heater core, the air-temperature signal being indicative of a temperature of the airstream exiting the heater core; and further heating the airstream 
Matsunaga teaches heating an airstream bound for a passenger cabin by circulating the airstream through the heater core (13, Fig. 1, col. 4 lines 10 – 23); receiving an air-temperature signal from a temperature sensor located downstream of the heater core, the air-temperature signal being indicative of a temperature of the airstream exiting the heater core (interior temperature sensor 1, col. 4 lines 44 – 47); and further heating the airstream with an electric heater (14) that is positioned downstream of the heater core (13, Fig. 2) when the air-temperature signal indicates a temperature that is less than a requested temperature (TSET, col. 6 lines 3 – 4, Q1<Q2? S103, if yes Control Electric Heater S107, Fig. 4, col. 6 lines 35 – 46). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Major by adding the electric heater steps as taught by Matsunaga in order to activate supplemental heating to the cabin to maintain a desired temperature when the waste heat from the system is insufficient to do so.
Regarding claim 15, Major further discloses circulating the coolant to a radiator (122 or 112, Fig. 1).
Regarding claim 16, Major as modified by Park ‘741, Tokozakura, and Matsunaga as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 16 of this application further discloses boosting the temperature of the coolant with heat generated by a gearbox. Major as modified by Tokozakura and Matsunaga does not explicitly disclose this additional limitation.
Park ‘741 teaches boosting the temperature of the coolant with heat generated by a gearbox (161, which transfers heat to the heat exchanger 140 with oil lines 141 that transfer heat to the coolant line 151, cooling the gearbox implies heating the coolant, see col. 8 lines 14 – 19). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Major by adding boosting the temperature of the coolant with heat generated by a gearbox as taught by Park ‘741 in order to utilize heat for heating the coolant and the interior of the vehicle that would otherwise go to waste.
Claims 17, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘741 in view of Major, and further in view of Park et al (US 8,851,153 B2) (hereinafter “Park ‘153”). Park ‘153 is also in the Applicant’s field of endeavor, a vehicle comprising a coolant system and climate control system. These three references, when considered together, teach all of the elements recited in claims 17, 18, 22, and 24 of this application.
Regarding claim 17, Park ‘741 discloses a vehicle (col. 6 lines 54 – 56) comprising: an oil-cooling system (including heat exchanger 140, oil line 141, gear box/transmission 161, and drive motor 162 in Figs. 2 – 4) arranged to circulate oil (col. 8 lines 14 – 21) through a transmission (161), an oil-to-coolant heat exchanger (140, see oil flow lines 141 in Figs. 2 – 4), a coolant system arranged to circulate coolant through a heater core (120), and the heat exchanger (140, coolant lines 151 in Figs. 2 – 4), a radiator (130), and a climate control system arranged to circulate an airstream through the heater core (120) to heat a passenger cabin (col. 6 lines 54 – 60, and col. 7 lines 48 – 61) with waste heat from the transmission (functional limitation that Park ‘741 can 
Major teaches a first electronically controlled valve (202, controlled by controller 228, Fig. 1), a main conduit (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations), and a bypass conduit that bypasses the heat exchanger (122, Fig. 1 below), wherein the first valve (202) is located upstream of the heat exchanger (122) and is configured to selectively route oil to the bypass conduit and to the heat exchanger depending upon a position of the first valve (when outlet A is open, fluid is routed to the bypass conduit). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Park ‘741 by adding the valve and bypass as taught by Major in order to avoid removing heat via the heat exchanger when heat removal is not required or desired to maintain an operating temperature. Major does not explicitly disclose the coolant system arranged to circulate coolant through an inverter, a heater, and a second electronically controlled valve, the second valve having at least a first position in 

    PNG
    media_image1.png
    658
    844
    media_image1.png
    Greyscale

Park ‘153 teaches the coolant system arranged to circulate coolant through an inverter (220), a heater (440), and a second electronically controlled valve (700, controlled by controller 800, Fig. 2), the second valve having at least a first position in which the coolant is circulated to the radiator (500, Step S330, Fig. 6) and a second position in which the coolant is circulated to the heater core (400, S310, col. 7 lines 18 – 22); and heat a passenger cabin with waste heat from the inverter (“INTERIOR”, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective 
Regarding claim 18, Park ‘741 further discloses the transmission includes an electric machine (driver motor 162) and wherein the oil-cooling system is arranged to circulate oil through the electric machine (see flow lines on the oil lines 141 in Figs. 2 – 4).
Regarding claim 22, Park ‘741 as modified by Major and Park ‘153 as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 22 of this application further discloses a controller programmed to actuate the second valve to the second position responsive to cabin heating being requested. Park ‘741 as modified by Major does not explicitly contain this additional limitation.
Park ‘153 teaches a controller (800) programmed to actuate the second valve (700) to the second position (S310) responsive to cabin heating being requested (“when heating is required,” col. 7 lines 18 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Park ‘741 by adding the controller and valve actuation as taught by Park ‘153 in order to transfer waste heat to the interior without heat leaking out (Park ‘153, col. 7 lines 23 – 25).
Regarding claim 24, Park ‘741 as modified by Major and Park ‘153 as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 24 of this application further discloses a controller programmed to actuate the first valve to route the oil to the bypass conduit and to actuate the first valve to route the oil 
Major teaches a controller (228) programmed to actuate the first valve (202) to route the oil to the bypass conduit and to actuate the first valve to route the oil to heat exchanger (122, annotated Fig. 1, above, col. 3 lines 65 – 66). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Park ‘741 by adding the controller and routing as taught by Major in order to bypass the heat exchanger when heat is not available or not needed to maintain a desired temperature.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘741 as modified by Major and Park ‘153 as applied to claim 17 above, and further in view of Johnston et al (US 8,336,319 B2) (hereinafter “Johnston”). Johnston is also in the Applicant’s field of endeavor, a vehicle comprising a cooling system and a climate control system. These four references, when considered together, teach all of the elements recited in claim 25 of this application. Park ‘741 as modified by Major and Park ‘153 as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 25 of this application further discloses the heater is upstream of the heat exchanger. Park ‘741 as modified by Major and Park ‘153 does not explicitly contain this additional limitation.
Johnston teaches the heater (247) is upstream of the heat exchanger (215, see flow arrows in Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Park ‘741 by adding the heater is upstream of the heat exchanger as taught by Johnston in order to .

Allowable Subject Matter
Claims 1, 3, 4, 7, 9 – 11, and 26 are allowed.
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Related to claims 1, 21, and 23, the present invention pertains to a vehicle that specifically requires an oil cooling system arranged to circulated oil through an electric machine, an oil-to-coolant heat exchanger, a first electronically controlled valve, a bypass conduit that bypassed the heat exchanger, a coolant system arranged to circulate coolant through a heater core and heat exchanger, a second electronically controlled valve, and a climate control system arranged to circulate an airstream through the heater core to heat a passenger cabin with waste heat.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above vehicle used in combination with a controller programmed to actuate the second valve to a position circulating water to the heater core, and/or actuate the first valve to route oil to the bypass conduit when the oil is colder than the coolant.

Response to Arguments
Applicant’s arguments and amendments, see pages 10 – 11, filed 10/29/20, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 103 of 9/30/20 has been withdrawn. 
Applicant’s arguments and amendments, see pages 10 – 11, filed 10/29/20, with respect to the rejection(s) of independent claim(s) 13 and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 13 is made in view of Tokozakura and Matsunaga, and of claim 17 in view of Park ‘153, as more fully set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cook (US 9,796,244 B2) teaches an oil-to-coolant heat exchanger and electrically controlled valve but does not teach a bypass of the heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746